 Case 2:21-cv-10107-SJM-KGA ECF No. 8, PageID.59 Filed 03/14/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN

                                 CASE NO: 2:21-cv-10107-SJM-KGA

RENESHA HENDERSON,
individually and on behalf of all
others similarly situated,                                         CLASS ACTION

        Plaintiff,                                                 JURY TRIAL DEMANDED

v.

R & R CAR COMPANY LLC,

      Defendant.
__________________________________/

                                     NOTICE OF SETTLEMENT

        Plaintiff Renesha Henderson hereby notifies the Court that the parties have reached a settlement

with respect to Plaintiff’s individual claims. Plaintiff and Defendant are in the process of drafting a

settlement agreement. Plaintiff anticipates filing a notice of dismissal within ten (10) days of this notice.


Dated: March 14, 2021


                                                          Respectfully submitted,

                                                          HIRALDO P.A.

                                                  By:     /s/ Manuel S. Hiraldo
                                                          Manuel S. Hiraldo, Esq.
                                                          Florida Bar No. 30380
                                                          401 E. Las Olas Boulevard
                                                          Suite 1400
                                                          Ft. Lauderdale, Florida 33301
                                                          mhiraldo@hiraldolaw.com
                                                          (t) 954.400.4713
